DETAILED ACTION
	The Information Disclosure Statement filed on May 19, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From figure 1 the reference numerals 4, 16, 18 and 19 are depicted in the drawings but not mentioned or described in the Specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufhold et al (US 5,312,007).
Kaufhold et al discloses a cushioning apparatus for a railway car comprised of a yoke, shown in figures 1 and 2 having a nose at one end, adjacent to the coupler knuckle and a tail comprising a transverse tail wall 115 at an end opposite the nose. Straps 14, 24 extending from the tail wall to the nose and an inside area between the straps. A draft gear arm is positioned in the inside area of the yoke and the inside of the yoke also accommodating a spring element between the draft arm and the rear wall. 
A force transfer member 36, shown in figure 4, is comprised of side walls and a transverse wall between the side walls. The transverse wall is with the tail wall of the yoke and is further comprised of an aperture 61 to accommodate the passage of a bolt 140 through the wall and the head of the bolt 140 fits securely in the sloped portion of the aperture, also shown in figure 4. The bolt passes through a stack of elastomeric pads 122 and metal plates 124 and is secured by a nut 138 on the threaded end of the bolt. The pads 122 and plates 124 are alternatively stacked in the body of the cushioning apparatus, as shown in figure 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold et al (US 5,312,007).
Kaufhold et al discloses the cushioning apparatus as described above. However, Kaufhold et al does not specifically show the plates to number between 10 to 15 plates and the elastomeric pads to number between 11 10 16 elastomeric pads. Kaufhold et al discloses the plates to number eleven plates when counting the plates 124 interspersed with the pads and including the front and rear plates 110, 114 of the assembly. Kaufhold et al also only discloses 10 elastomeric pads 122. It would have been an obvious multiplication of parts to one of ordinary skill in the art to have increased the number of pates and pads with the expected result of increasing the length of the stack and increasing the cushioning qualities of the apparatus for larger and heavier train cars. 
Kaufhold et al also does not specifically show the energy capacity of the apparatus to measure about 100 ft/klbs to about 215 ft/klbs in an impact event. It would have been an obvious design choice to one of ordinary skill in the art to have designed the apparatus to withstand 100 ft/klbs to 215 ft/klbs under and impact with the expected result of cushioning a wide variety of sizes and weights of train cars so as to protect the cars and operators from damage or injury. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 18, 2021